[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON DEFENDANT CITY OF HARTFORD'S MOTION TO STRIKE
Defendant City of Hartford moves to strike count 2 of the plaintiff's original complaint (dated November 1, 1991). It claims that the required statutory notice to the City set forth in paragraph 9 of count 2 is legally insufficient because it fails to state a general description of the plaintiff's injuries. Inasmuch as the complaint was amended (on January 15, 1992), the court assumes the defendant seeks to strike count 1 of the amended complaint.
The court believes the motion to strike should be denied. It is not clear whether the plaintiff intended to mislead said defendant or whether said defendant was in fact misled. General Statutes 13a-149. Such issues create a question of fact.
Accordingly, the motion to strike is denied. CT Page 5316
ALLEN, JUDGE